Title: From Thomas Jefferson to Jones & Howell, 7 December 1807
From: Jefferson, Thomas
To: Jones & Howell


                        
                            Messrs. Jones & Howell
                            
                            Washington Dec. 7. 07.
                        
                        I now remit you an order of the bank of the US. of this place on that at Philadelphia for 243. D by the amount
                            of your bill of sheet lead shipped Sep. 14. and salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    